Title: To Thomas Jefferson from Horatio Gates, 1 November 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsborough 1st: November 1780.

I recd Your Excellency[’s] Favour of the 20th: Ult. Just as I was upon the Point of Marching to the Westward. Upon communicating the Contents to Generals Huger and Stevens, and the principal Officers here, they Unanimously gave it as their Opinion, that I should not march from hence, until I received further intelligence of the Enemys movements, as well South Eastward, as Westward. I therefore Commanded a Halt, until the desired information was Obtained. Last Night Colo: Campbell, who Commanded Our Victorious Troops, in The Action of the 7th Ult. at Kings Mountain, arrived here. He has delivered me the inclosed Authentic, and Particular Account of that affair. I beg your Excellency will immediately after perusal, forward it to Congress. I have ordered the Prisoners who were taken at Kings Mountain, and who are now at the Moravian Town in this State, to be march’d immediately to Fincastle C House, also requested Colo. Preston to Supply them, and their Guard with provisions, and directed Him to have a Stockade immediately Set Up, to Secure them in. I have engaged that the Continent, or the Executive of Virginia, will Satisfie the Expence necessarily incurred upon this Occasion. I doubt not but Your Excellency, and the Executive will give proper Sanction to my Orders to Colo. Preston. I have wrote to Congress in regard to an Exchange of prisoners, if they send me Instructions to Treat with Lord Cornwallis thereupon, it will not be long before we shall get rid of the Burthen now upon Our Hands. Lord Cornwallis Cross’d The Catawba the 22d. Ult, at Langs Ford, Forty Miles below Charlotte. He was himself Dangerously Ill and is gone in a Waggon Escorted by a Guard of 300 Men Down the Country. Lord Rawdon on whom the Command Devolves was encamp’d on the West Bank of the River the 23d: Ult. I hourly Expect further intelligence, which shall be immediately sent to Your Excellency. The enemy have Fortify’d Camden, by surrounding it with Redoubts; apparently shewing they mean to Establish it as a place of  Arms; when their Army Arrives there, they are nearer X [Cross] Creek by Sixty Miles, than when they were at Charlotte. I shall therefore be very Exact in Observing their Movements, and very particular in acquainting Your Excellency therewith: and I must request You will direct every information to be sent me, of The Operations of The Enemys Troops in Virginia—as by good intelligence, on both sides, proper Measures may be taken to Distress, and Defeat the Enemy. I have this moment received the inclosed Letter from General Smallwood dated the 27th: Ult. Upon reconsidering the difficulty of properly disposing the prisoners taken by Colo. Campbell, he is of Opinion with me, that it will be better for him to go by Richmond Home and take the Orders of the Executive upon the Subject; He has therefore the Honour to Deliver your Excellency this Dispatch—he also takes a Copy of my Letter of the 13th Ult. to Colo. Preston of Fincastle County. I suspect we shall be much Distress’d here to Arm the Militia that are come in from your State. I beg Sir, what can with Safety be spared from Virginia, may be sent forward to Hillsborough. I have directed Eight Hundred Arms out of repair in the Stores here, may be sent by return’d Waggons to Richmond, where they can easily be put in Order. With every Sentiment of Esteem & regard I am Sir &c.,

HG

